
	

115 HR 2471 : Terrorist Release Announcements to Counter Extremist Recidivism Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2471
		IN THE SENATE OF THE UNITED STATES
		September 13, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Secretary of Homeland Security to share with State, local, and regional fusion
			 centers release information from a Federal correctional facility,
			 including name, charging date, and expected place and date of release, of
			 certain individuals who may pose a terrorist threat, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Terrorist Release Announcements to Counter Extremist Recidivism Act or the TRACER Act. 2.Terror inmate information sharing (a)In generalThe Secretary of Homeland Security, in coordination with the Attorney General and in consultation with other appropriate Federal officials, shall, as appropriate, share with State, local, and regional fusion centers through the Department of Homeland Security Fusion Center Partnership Initiative under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as well as other relevant law enforcement entities, release information from a Federal correctional facility, including the name, charging date, and expected place and date of release, of certain individuals who may pose a terrorist threat.
 (b)ScopeThe information shared pursuant to subsection (a) shall be— (1)for homeland security purposes; and
 (2)regarding individuals convicted of a Federal crime of terrorism (as such term is defined in section 2332b of title 18, United States Code).
 (c)Periodic threat assessmentsConsistent with the protection of classified information and controlled unclassified information, the Secretary of Homeland Security shall coordinate with appropriate Federal officials to provide State, local, and regional fusion centers described in subsection (a) with periodic assessments regarding the overall threat from known or suspected terrorists currently incarcerated in a Federal correctional facility, including the assessed risks of such populations engaging in terrorist activity upon release.
 (d)Privacy protectionPrior to affecting the information sharing described in subsection (a), the Secretary shall receive input and advice from the Officer for Civil Rights and Civil Liberties, the Officer for Privacy, and the Chief Intelligence Officer of the Department of Homeland Security.
 (e)Rule of constructionNothing in this section may be construed as requiring the establishment of a list or registry of individuals convicted of terrorism.
			
	Passed the House of Representatives September 12, 2017.Karen L. Haas,Clerk
